Citation Nr: 1750212	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  17-03 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to October 1966.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed June 2001 rating decision, the RO denied service connection for PTSD. 

2.  New and material evidence has been received to reopen service connection for PTSD.

3.  The Veteran does not have a qualifying DSM-IV or DSM-V diagnosis of PTSD related to an identified in-service stressor.  


CONCLUSIONS OF LAW

1.  The June 2001 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. § 20.1103 (2016).

2.  The evidence received subsequent to the June 2001 rating decision is new and material to reopen service connection for PTSD. 38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. §§ 3.156 (a), 3.303, 20.1105 (2016).

3.  The criteria for service connection for PTSD have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the Veteran was provided adequate preadjudicatory notice addressing the claim for service connection for PTSD in conjunction with the VA 21-526EZ Fully Developed Claim process.  The Board finds that a VA examination has been obtained to address the claim for service connection for PTSD and the examination and opinion obtained are adequate.  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Reopening Service Connection

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384  (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156  (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for PTSD in a June 2001 rating decision and he was notified of the denial in a July 2001 letter.  The Veteran did not submit a timely notice of disagreement to the June 2001 rating decision, and no evidence addressing the claim was received within one year of notification of the decision.  For these reasons, the denial of service connection for PTSD in June 2001 was final.  

The June 2001 rating decision shows that service connection was denied because the Veteran did not have a confirmed diagnosis of PTSD based upon an active duty stressor.  Accordingly, new and material evidence must tend to establish a current diagnosis of PTSD or a nexus between currently diagnosed PTSD and in-service stressor.  

New evidence, relating to the claim for service connection for PTSD includes a June 2016 statement identifying an in-service stressor, described as receiving a gunshot wound to the head, during the Veteran's service in Vietnam.  An August 2016 VA examination was requested to evaluate whether the Veteran has a current diagnosis of PTSD.  Because new evidence submitted in this case was sufficient to trigger VA's duty to assist the Veteran in obtaining a new VA examination, the Board finds that new and material evidence sufficient to reopen service connection for PTSD has been received.  See Shade v. Shinseki, 24 Vet. App. at 118.  

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the United States Court of Appeals for Veterans Claims (Court) held that claims to reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C.A. § 7104 (a) is the claim of entitlement to VA benefits.  In a December 2016 statement of the case, the appeal for service connection for PTSD was considered on the merits, and the Veteran and his representative have been afforded an opportunity to present argument in support of the appeal on the merits.  Thus, the Board finds that it may proceed with the adjudication of the claim on the merits without prejudice to the Veteran.

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2014); 
38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

In a June 2016 stressor statement, the Veteran contends that during his service in Vietnam, "at night, in a trench, he stood up and was shot in the head."  During an August 2016 VA examination, the Veteran reiterated that "I stood up and was shot."  The Veteran's DD Form 214 and personnel records show that he served in the Republic of Vietnam during the Vietnam War as an Infantry Indirect Fire Crewman and he was in receipt of the Combat Infantry Badge along with other awards and decorations.  While service treatment records do not identify any treatment for a gunshot wound to the head, and given the Veteran's present diagnosis of dementia resulting in total occupational and social impairment, there is some question about his competency.  The Board finds, nonetheless, that the Veteran's report of being shot at in service is consistent with the circumstances of his combat service and no further development is needed to corroborate the claimed stressor.

The Board finds that the weight of the evidence demonstrates that the Veteran does not have a confirmed DSM-IV or DSM-V diagnosis of PTSD related to the reported in-service stressor.   VA psychiatric examinations do not confirm a current diagnosis of PTSD.  A May 2001 VA examiner found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD. The Veteran, at the time of the examination, could not articulate what was upsetting about Vietnam, did not seem to have clinically significant psychiatric symptoms, and did not endorse enough symptoms to meet the criteria for PTSD.  No in-service stressors were identified at the time of the May 2001 VA examination.  The Veteran had a May 2015 DSM-V diagnosis of unspecified neurocognitive disorder or Alzheimer's dementia, diagnosed by MRI in April 2012 and found to be secondary to alcohol use disorder in early remission.  The Board notes that the Veteran did not appeal a May 2015 denial of service connection for dementia.  

The Veteran was afforded a current VA examination in July 2016.  The VA examiner found that he did not have a DSM-V diagnosis of PTSD.  The Veteran continued to have a diagnosis of unspecified neurocognitive disorder and alcohol use disorder in full remission.  During the examination, the Veteran's primary symptoms were memory problems, confusion, behavioral distress when he was unable to answer questions, and agitation.  He was unable to identify any concerns independently.

The VA examiner opined that the claimed condition was less likely than not incurred in or caused by service.  She reasoned that the Veteran did not meet the criteria for a diagnosis of PTSD in 2001 and noted findings from the May 2015 VA examination.  Given the Veteran's long and significant history of ethanol alcohol dependence, his treatment providers stated that his memory problems were more likely related to alcohol dependence.  He had been alcohol free for over two years, but continued to show progression in his memory and cognitive decline.  The examiner noted that the Veteran was unable to independently provide significant data for a complete PTSD evaluation.  His wife had filled out templates from compensation and pension examinations.  However, these did not identify enough symptoms to diagnose PTSD. The Veteran unable to provide a clear stressor or independently identify his current PTSD symptoms.  Therefore, he did not meet the criteria for PTSD and his primary concerns were stated to be related to dementia.

Based on the evidence discussed above, the Board finds that the Veteran does not have a confirmed diagnosis of PTSD.  The evidence of record does not otherwise identify a qualifying diagnosis of PTSD.  Moreover, the evidence of record does not relate currently diagnosed dementia to service.  Insomuch as the Veteran has been diagnosed with a history of alcohol abuse, direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Thus, the Board finds that service connection is not warranted for the diagnosed alcohol abuse disorder.

As the preponderance of the evidence is against the claim for service connection for PTSD, there is no reasonable doubt to be resolved and the claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The application to reopen service connection for PTSD is granted.

Service connection for PTSD is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


